Citation Nr: 0209067	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Entitlement to service connection for a right knee disorder.

[The issue of entitlement to service connection for carpal 
tunnel syndrome
will be the subject of a later Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to April 
1984, and from 1987 to January 1992.  Further, the record 
reflects that he has had additional service in the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which, in pertinent part, denied service connection 
for a right knee disorder.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 1999, a 
transcript of which is of record.

The Board finds that the appeal for entitlement to service 
connection for carpal tunnel syndrome requires further 
development.  The Board will undertake additional development 
on these issues pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this claim. 

As an additional matter, the Board notes that the veteran had 
also perfected an appeal on the issue of entitlement to 
service connection for a left inguinal hernia.  However, 
service connection was subsequently granted for this 
disability by a February 2000 Hearing Officer's Decision.  In 
view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The medical evidence is against a finding that the 
veteran currently has a right knee disorder.


CONCLUSION OF LAW

Service connection is not warranted for a right knee 
disorder.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this case.  The RO also advised 
the veteran of the evidence necessary to substantiate his 
claim by various documents including the February 1999 
Statement of the Case and the various Supplemental Statements 
of Case.  Further, the RO specifically addressed the 
applicability of the VCAA to this case by correspondence 
dated in January 2002 and the April 2002 Supplemental 
Statement of the Case.  The Board notes that the January 2002 
correspondence was initially returned as undeliverable 
because the veteran had moved, and there was no forwarding 
address.  However, the record reflects that the RO 
subsequently obtained an alternative address for the veteran, 
sent the correspondence to that address, and there is no 
indication that it was returned as undeliverable.  Moreover, 
it does not appear that the veteran has identified any 
pertinent evidence that has not been obtained or requested by 
the RO.  In particular, the Board notes that the RO made 
multiple attempts to obtain additional records concerning the 
veteran's service in the National Guard.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159.  No additional 
assistance or notification to the veteran is required based 
on the facts of the instant case.


General Background.  The veteran's service medical records 
reflect, in part, that his musculoskeletal system and lower 
extremities were clinically evaluated as normal on his July 
1987 enlistment examination.  At the time of this 
examination, the veteran reported that he had not experienced 
"trick" or locked knee.  Subsequent records from October 
1988 note that the veteran complained of a possible pulled 
tendon in the right leg of 3 days duration.  The veteran 
reported that he was running and fell.  Examination showed a 
small abrasion on the right knee, but no swelling or redness.  
Range of motion was within normal limits.  Nevertheless, 
there was a bruise on the posterior side of the right knee.  
Assessment was injured ligament.  No further notations of any 
right knee problems are noted in the service medical records.  
On the January 1992 expiration of term of service 
examination, the veteran's musculoskeletal system and  lower 
extremities were clinically evaluated as normal.  At the time 
of this examination, the veteran initially indicated that he 
did not know if he had experienced "trick" or locked knee, 
then indicated that he had not experienced this condition.  

The veteran underwent a VA Persian Gulf War examination in 
December 1997.  No complaints were noted in regard to the 
lower extremities.  Examination of the lower extremities was 
unremarkable.  No diagnosis of a right knee disorder was 
recorded.

The record also indicates that the veteran failed to appear 
for a VA joints examination scheduled in July 1998.  

Records are on file from a private chiropractor dated in 1998 
and 1999.  However, these records appear to involve the 
veteran's spine, and do not appear to contain any pertinent 
findings regarding the right knee.

At his April 1999 personal hearing, the veteran testified 
that he initially injured his right knee in 1983 while 
undergoing basic training in the National Guard, and 
described the circumstances thereof.  He also recounted his 
unsuccessful efforts to obtain records from his National 
Guard service regarding this injury.  In addition, he 
indicated that he had experienced an occasional burning 
sensation in his knees since this injury.  His subsequent in-
service right knee injury from October 1988 was also noted.  
He testified that he had had no post-service treatment for 
his right knee. 

The veteran also contended that his period of active service 
originated in July 1987, not January 1987 as listed on his DD 
Form 214, and that he had recently had this document 
corrected to reflect this correction..  He also indicated 
that he was still a member of the National Guard.

The veteran underwent a VA arranged independent medical 
examination in May 1999, which noted that his medical records 
were reviewed prior to the examination.  At this examination, 
the veteran described in-service right knee injuries in 1983 
and 1988.  There were no objectives findings of any 
impairment of the right knee on examination.  Following 
examination of the veteran, the examiner found that the 
current findings did not indicate present limitations to 
motion or function of the right knee. 

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the Army National 
Guard of the United States.  38 U.S.C.A. § 101(26), (27).  
Duty, other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. § 3.6(d)(4).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right knee disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
Thus, while he is competent as a lay person to describe his 
symptomatology, he is not competent to diagnose an underlying 
medical condition, nor provide a competent opinion as to the 
etiology thereof.

The Board notes that the service medical records reflect that 
the veteran sustained a right knee injury during service.  
However, there is no subsequent treatment shown for residuals 
of a right knee injury or any other knee disorder after 1988.  
Moreover, the medical evidence does not support a finding 
that the veteran currently has either a chronic right knee 
disorder.  While the veteran failed to report for a VA joints 
examination scheduled in July 1998, A complete May 1999 
compensation examination of his right knee was performed in 
May 1999 and that evaluation was normal.  

As mentioned above, the veteran has testified that he has had 
no post-service treatment for right knee problems.  Further, 
his lower extremities were clinically evaluated as normal on 
the December 1997 VA Persian Gulf War examination.  In 
addition, the May 1999 VA fee-basis examination showed no 
objective evidence of a current right knee disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right knee disorder.  Thus, the claim must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

